EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randy Braegger on April 15, 2021.

The application has been amended as follows: Cancel Claim 4.


Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, Nakagawa et al. (EP 481080), does not teach or suggest the pneumatic tire having the claimed configuration where the amount of sulfur in the belt and carcass rubber compositions are used in a ratio of 2.0 to 3.0.  While Nakagawa et al. teaches they amount of sulfur as affecting the 100% modulus (Table 2a-2b) and teaches the 100% modulus as affecting the strain on the coating with the cords (6:20-25).  However, there is no suggestion in the prior art that would lead a person having ordinary skill in the art to the specific ratio claimed as the reference does not teach layers having differences in the sulfur content that would as large as the claimed ratio.  Absent impermissible hindsight, a person having ordinary skill in the art would not have been motivated to arrive at the specific ratio through routine experimentation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767